 

Exhibit 10.23

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES REPRESENTED HEREBY MAY NOT
BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (i) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (ii) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT.

 

GREENWOOD HALL, INC.

 

PROMISSORY NOTE

 

Issuance Date: September 30 2016 Principal: U.S. $1,418,496.92

 

FOR VALUE RECEIVED, Greenwood Hall, Inc., a Nevada corporation (the “Company”),
hereby promises to pay to Redwood Fund, LP, or its registered assigns (the
“Holder”), the amount set out above opposite the caption "Principal" (as such
amount may be increased or reduced from time to time pursuant to the terms
hereof, through prepayment or otherwise, the “Principal”) when due, whether upon
the Maturity Date (as defined below), acceleration, prepayment or otherwise (in
each case, in accordance with the terms hereof) and to pay Interest (as defined
below) on the outstanding Principal at the rates, in the manner and at the times
set forth herein. This Promissory Note (the “Note”) is issued pursuant to the
Note Purchase and Restructuring Agreement dated concurrently herewith. Certain
capitalized terms used herein are defined in Section 16.

 

1.           PAYMENTS OF PRINCIPAL.

 

(a)          Voluntary. Subject to the Holder's written consent, the Company may
prepay this Note at any time, in whole or in part, without penalty or premium.
All prepayments of Principal made pursuant to this Section 1(a) shall be
accompanied by accrued and unpaid Interest thereon through such prepayment date.

 

(b)          Mandatory. On the Maturity Date, the Holder shall surrender this
Note to the Company and the Company shall pay to the Holder in cash an amount
equal to the outstanding Principal and accrued and unpaid Interest thereon.

 

2.          INTEREST. Simple interest shall accrue on the outstanding Principal
at the Interest Rate from and including the date set forth above opposite the
caption “Issuance Date” (the “Issuance Date”) until the Principal is paid in
full, shall be computed on the basis of a 365-day year and actual days elapsed.

 

(a)          Payment of Interest in Cash. Unless the Holder of the Note requires
otherwise but except for the period when Interest is calculated at the default
rate, Interest, which is required to be made in cash utilizing automatic ACH
means of payment, shall be payable on or before the fifth (5th) calendar day of
each month to the record holder of this Note, subject to Section 2(b).

 

 

 

 

(b)          Application of Payments. Payments made in connection with this Note
shall be applied first to amounts due hereunder other than Principal and
Interest, thereafter to Interest and finally to Principal.

 

3.           EVENTS OF DEFAULT; RIGHTS UPON EVENT OF DEFAULT.

 

(a)          Events of Default. Each of the following events (so long as it is
continuing) shall constitute an “Event of Default”:

 

(i)          any Change of Control;

 

(ii)         the Company's failure to pay to the Holder any amount of Principal,
Interest or other amounts when and as due under this Note, provided, that in the
case of a failure to pay Interest when and as due, such failure shall constitute
an Event of Default only if such failure continues for a period of at least
seven (7) Business Days;

 

(iii)        any event of default under, redemption of or acceleration prior to
maturity of any Indebtedness of the Company or any of its Subsidiaries (other
than this Note) in an aggregate principal amount in excess of $100,000;

 

(iv)       the Company or any of its Subsidiaries pursuant to or within the
meaning of any Bankruptcy Law, (A) commences a voluntary case, (B) consents to
the entry of an order for relief against it in an involuntary case, (C) consents
to the appointment of a Custodian, (D) makes a general assignment for the
benefit of its creditors or (E) admits in writing that it is generally unable to
pay its debts as they become due;

 

(v)        a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries or (C) orders the liquidation of the Company or any of
its Subsidiaries;

 

(vi)        a final judgment or judgments for the payment of money aggregating
in excess of $100,000 are rendered against the Company or any of its
Subsidiaries and which judgments are not, within sixty (60) days after the entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within sixty (60) days after the expiration of such stay; provided, however,
that any judgment which is covered by insurance or an indemnity from a
creditworthy party shall not be included in calculating the $100,000 amount set
forth above so long as the Company provides the Holder with a written statement
from such insurer or indemnity provider (which written statement shall be
reasonably satisfactory to the Holder) to the effect that such judgment is
covered by insurance or an indemnity and the Company will receive the proceeds
of such insurance or indemnity within thirty (30) days of the issuance of such
judgment or such later date as provided by the terms of such insurance policy;

 

(vii)       any representation or warranty made by the Company in this Note or
the Note Purchase Agreement shall prove to be materially false or misleading as
of the date made or deemed made;

 

(viii)      the Company shall breach any covenant or other material term or
condition of this Note or the Note Purchase Agreement and, in the case of a
breach of a covenant or term or condition which is curable, such breach
continues for a period of at least ten (10) consecutive Business Days; or

 

(ix)         any material provision of this Note or the Note Purchase Agreement
ceases to be of full force and effect other than by its terms, or the Company
contests in writing (or supports any other person in contesting) the validity or
enforceability of any provision of this Note or the Note Purchase Agreement.

 

 

 

 

(b)          Acceleration. Upon the occurrence and during the continuance of an
Event of Default, the Holder may take either or both of the following actions:
(i) declare all or any part of the Outstanding Note Obligations to be
immediately due and payable; provided, however, that if an Event of Default
shall occur under either Section 3(a)(iv) or 3(a)(v), the outstanding Principal,
accrued and unpaid Interest and any other amounts outstanding under this Note
shall automatically become immediately due and payable, and (ii) exercise on
behalf of itself all rights and remedies available to it under applicable law.
To the extent that the Holder declares this Note to be immediately due and
payable (or this Note becomes due and payable following an Event of Default
under Section 3(a)(iv) or 3(a)(v)), the Company shall pay the sum of the
Outstanding Note Obligations to the Holder within five (5) Business Days after
the date that the Outstanding Note Obligations are declared due and payable, and
upon full payment, the Note shall be extinguished.

 

4.          RIGHTS UPON FUNDAMENTAL TRANSACTION. The Company shall not enter
into or be party to a Fundamental Transaction unless the Successor Entity
assumes in writing all of the obligations of the Company under this Note in
accordance with the provisions of this Section 4 pursuant to written agreements
in form and substance satisfactory to and approved by the Holder prior to such
Fundamental Transaction, including agreements to deliver to the Holder in
exchange for this Note a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to this Note, including,
without limitation, having a principal amount and interest rate equal to the
principal amount and the interest rate of this Note and having similar ranking
to this Note, and satisfactory to the Holder. Upon the occurrence of any
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note referring to the "Company" shall refer
instead to the Successor Entity), and may exercise every right and power of the
Company and shall assume all of the obligations of the Company under this Note
with the same effect as if such Successor Entity had been named as the Company
herein. The provisions of this Section shall apply similarly and equally to
successive Fundamental Transactions and shall be applied without regard to any
limitations on the redemption of this Note.

 

5.           COVENANTS.

 

(a)          Incurrence of Indebtedness. So long as this Note is outstanding,
without the affirmative vote or written consent of the Holder, the Company shall
not, and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, incur or guarantee, assume or suffer to exist any Indebtedness in
excess of $250,000, other than (i) the Indebtedness evidenced by this Note, and
(ii) Permitted Indebtedness.

 

(b)          Existence of Liens. So long as this Note is outstanding, the
Company shall not, and the Company shall not permit any of its Subsidiaries to,
directly or indirectly, allow or suffer to exist, a Lien, other than Permitted
Liens.

 

(c)          Restricted Payments. The Company shall not, and the Company shall
not permit any of its Subsidiaries to, directly or indirectly, redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness described in clause (i) of the definition of Permitted
Indebtedness, whether by way of payment in respect of principal of (or premium,
if any) or interest on such Indebtedness if at the time such payment is due or
is otherwise made or, after giving effect to such payment, an event
constituting, or that with the passage of time and without being cured would
constitute, an Event of Default has occurred and is continuing.

 

 

 

6.          AMENDMENTS. The affirmative vote at a meeting duly called for such
purpose or the written consent without a meeting of the Holder shall be required
for any amendment or waiver of this Note.

 

7.          REISSUANCE OF THIS NOTE.

 

(a)          Transfer. The Company may, as a condition to the transfer of any of
this Note, require that the request for transfer be accompanied by an opinion of
counsel reasonably satisfactory to the Company, to the effect that the proposed
transfer does not result in a violation of the Securities Act, unless such
transfer is covered by an effective registration statement or by Rule 144 or
Rule 144A under the Securities Act; provided, however, that an opinion of
counsel shall not be required for a transfer by a Holder that is (i) a
partnership transferring to its partners or former partners in accordance with
partnership interests, (ii) a corporation transferring to a wholly owned
subsidiary or a parent corporation that owns all of the capital stock of the
Holder, (iii) a limited liability company transferring to its members or former
members in accordance with their interest in the limited liability company, (iv)
an individual transferring to the Holder's family member or trust for the
benefit of an individual Holder, or (v) transferring its Note to any Affiliate
of the Holder, in the case of an institutional investor, or other Person under
common management with such Holder; provided, further, that (A) the transferee
in each case agrees to be subject to the restrictions in this Section 8 and
provides the Company with a representation letter containing substantially the
same representations and warranties of a "Purchaser" set forth in the Note
Purchase Agreement, (B) the Company satisfies itself that the number of
transferees is sufficiently limited and (C) in the case of transferees that are
partners or limited liability company members, the transfer is for no
consideration. It is understood that the certificates evidencing the Note may
bear substantially the following legends (in addition to any other legends as
legal counsel for the Company deems necessary or advisable under the applicable
state and federal securities laws or any other agreement to which the Company is
a party):

 

"THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES REPRESENTED HEREBY MAY NOT
BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (i) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (ii) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT."

 

If this Note is to be transferred in compliance with the foregoing, the Holder
shall surrender this Note to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Note (in accordance with
Section 7(d)), registered as the Holder may request, representing the
outstanding Principal being transferred by the Holder and, if less than the
entire outstanding Principal is being transferred, a new Note (in accordance
with Section 7(d)) to the Holder representing the outstanding Principal not
being transferred.

 

(b)          Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
an indemnification undertaking by the Holder to the Company, in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note (in accordance
with Section 7(d)) representing the outstanding Principal.

 

(c)          Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 7(d))
representing in the aggregate the outstanding Principal of this Note, and each
such new Note will represent such portion of such outstanding Principal as is
designated by the Holder at the time of such surrender.

 

 

 

 

(d)          Issuance of New Notes. Whenever the Company is required to issue a
new Note pursuant to the terms of this Note, such new Note (i) shall be of like
tenor with this Note, (ii) shall represent, as indicated on the face of such new
Note, the Principal remaining outstanding (or in the case of a new Note being
issued pursuant to Section 7(a) or Section 7(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior tosuch issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest of this Note from the Issuance Date.

 

8.         REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.

 

(a)          The remedies provided in this Note shall be cumulative and in
addition to all other remedies available at law or in equity (including a decree
of specific performance and/or other injunctive relief), and, subject to Section
8(b), nothing herein shall limit the Holder's right to pursue monetary damages
for any failure by the Company to comply with the terms of this Note. Amounts
set forth or provided for herein with respect to payments and the like (and the
computation thereof) shall be the amounts to be received by the Holder and shall
not, except as expressly provided herein, be subject to any other obligation of
the Company (or the performance thereof). The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the Holder and
that the remedy at law for any such breach may be inadequate. The Company
therefore agrees that, in the event of any such breach or threatened breach, the
Holder shall be entitled, in addition to all other available remedies, to an
injunction restraining any breach, without the necessity of showing economic
loss and without any bond or other security being required.

 

(b)          Notwithstanding the foregoing, the right of the Holder to receive
payment of Principal and Interest on this Note, on or after the respective due
dates set forth herein, or to bring suit for the enforcement of any such right
to payment, shall not be impaired or affected without the consent of the Holder.

 

9.          PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note
is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors' rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
but not limited to, reasonable attorneys' fees and disbursements.

 

10.        CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.

 

11.        FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.

 

 

 

 

12.        NOTICES; PAYMENTS.

 

(a)        Notices. All notices, requests, consents, and other communications
under this Note shall be in writing and shall be deemed delivered (i) when
delivered, if delivered personally, (ii) four (4) Business Days after being sent
by registered or certified mail, return receipt requested, postage prepaid;
(iii) one Business Day after being sent via a reputable nationwide overnight
courier service guaranteeing next business day delivery, or (iv) when receipt is
acknowledged, in the case of facsimile, in each case to the intended recipient
as set forth below:

 

(i)          If to the Holder, at:

 

5023 North Parkway Calabasas
Calabasas, CA 91302

 

(ii)         If to the Company, at:

 

12424 Wilshire Blvd., Suite 1030

Los Angeles, CA 90025

Attn: Chief Executive Officer

 

or at such other address as the Company or the Holder each may specify by
written notice to the other parties hereto in accordance with this Section 12.
The Company shall provide the Holder with prompt written notice of all actions
taken pursuant to this Note, including in reasonable detail a description of
such action and the reason therefore.

 

(b)          Payments. Whenever any payment of cash is to be made by the Company
to any Person pursuant to this Note, such payment shall be made in lawful money
of the United States of America by a check drawn on the account of the Company
and sent via overnight courier service to such Person at such address as
previously provided to the Company in writing; provided that the Holder may
elect to receive a payment of cash via wire transfer of immediately available
funds by providing the Company with prior written notice setting out such
request and the Holder's wire transfer instructions. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day.

 

(c)          Withholding Taxes. All payments made by the Company hereunder shall
be made without withholding for or on account of any present or future taxes
(other than overall net income taxes imposed on the recipient). If any such
withholding is so required, the Company shall make the withholding, pay the
amount withheld to the appropriate authority before penalties attach thereto or
interest accrues thereon and pay to the recipient such additional amount as may
be necessary to ensure that the net amount actually received by the recipient
free and clear of such taxes (including taxes on such additional amount) is
equal to the amount that the recipient would have received had such withholding
not been made. If the recipient is required to pay any such taxes, penalties or
interest, the Company shall reimburse the recipient for that payment on demand.
If the Company pays any such taxes, penalties or interest, it shall deliver
official tax receipts or other evidence of payment to the recipient on whose
account such withholding was made on or before the thirtieth day after payment.
The Holder agrees to provide, promptly following the Company's request
therefore, such forms or certifications as it is legally able to provide to
establish an exemption from, or a reduction in, any withholding taxes that might
otherwise apply.

 

13.       CANCELLATION. After all Principal, accrued Interest and other amounts
at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.

 

14.       WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
waives demand, notice, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note.

 

 

 

 

15.       GOVERNING LAW. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of Nevada, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Nevada or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Nevada.

 

16.       CERTAIN DEFINITIONS. For purposes of this Note, the following terms
shall have the following meanings:

 

(a)          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with
such entity provided that, for purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities or by contract or otherwise.

 

(b)          “Bankruptcy Law” means Title II of the U.S. Code, or any similar
Federal, foreign or state law for the relief of debtors.

 

(c)          “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in the city of Los Angeles are authorized or
required by law to remain closed.

 

(d)          “Change of Control” means any Fundamental Transaction other than
(i) a Fundamental Transaction in which holders of the Company's voting power
immediately prior to the Fundamental Transaction continue after the Fundamental
Transaction to hold publicly traded securities and, directly or indirectly, the
voting power of the surviving entity or entities necessary to elect a majority
of the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities, (ii) a Fundamental Transaction with any
Holder, any Affiliate of any Holder or any person otherwise related to or
associated with a Holder, or (iii) pursuant to a migratory merger effected
solely for the purpose of changing the jurisdiction of incorporation of the
Company.

 

(e)          “Common Stock” means the Common Stock of the Company.

 

(f)          “Company” has the meaning set forth in the introductory paragraph
of this Note.

 

(g)          “Contractual Obligation” means, with respect to any Person, any
contract, agreement, deed, mortgage, lease, sublease, license, sublicense or
other legally enforceable commitment, promise, undertaking, obligation,
arrangement, instrument or understanding, whether written or oral, to which or
by which such Person is a party or otherwise subject or bound or to which or by
which any property, business, operation or right of such Person is subject or
bound.

 

(h)           “Custodian” means a receiver, trustee, assignee, liquidator or
similar official.

 

(i)           “Event of Default” has the meaning set forth in Section 3(a).

 

(j)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(k)          “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the assets of the Company to another Person, or (iii) allow
another Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than the 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by the Person or Persons making or
party to, or associated or affiliated with the Persons making or party to, such
purchase, tender or exchange offer), or (iv) consummate a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), or (v) reorganize, recapitalize or
reclassify its Common Stock.

 

 

 

 

(l)          “GAAP” means generally accepted accounting principles as
promulgated by the Financial Accounting Standards Board, as in effect from time
to time.

 

(m)          “Holder” has the meaning set forth in the introductory paragraph of
this Note.

 

(n)          “Indebtedness” means, with respect to any Person, and without
duplication, all Liabilities, including all obligations in respect of principal,
accrued interest, penalties, fees and premiums, of such Person (i) for borrowed
money (including amounts outstanding under overdraft facilities), (ii) evidenced
by notes, bonds, debentures or other similar Contractual Obligations, (iii) in
respect of "earn-out" obligations and other obligations for the deferred
purchase price of property, goods or services (other than trade payables or
accruals incurred in the ordinary course of business), (iv) for the capitalized
liability under all capital leases of such Person (determined in accordance with
GAAP), (v) in respect of letters of credit and bankers' acceptances, (vi) for
Contractual Obligations relating to interest rate protection, swap agreements
and collar agreements, in each case, to the extent payable if such Contractual
Obligation is terminated at the Closing, and (vii) in the nature of guarantees
of the obligations described in clauses (i) through (vi) above of any other
Person.

 

(o)          “Interest Rate” means seventeen percent (17%) per annum; provided
that upon the occurrence and during the continuance of an Event of Default, the
Interest Rate shall be increased to twenty percent (20%) per annum. In the event
that such Event of Default is subsequently cured or waived, the Interest Rate
shall be reduced to seventeen percent (17%) per annum as of the date of such
cure or waiver, it being understood, however, that unless the Holder otherwise
agrees in writing, such reduction shall not apply retroactively to the period
when such Event of Default was continuing.

 

(p)          “Issuance Date” has the meaning set forth in Section 2.

 

(q)          “Liability” means, with respect to any Person, any liability or
obligation of such Person whether known or unknown, whether asserted or
unasserted, whether determined, determinable or otherwise, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
whether directly incurred or consequential, whether due or to become due and
whether or not required under GAAP to be accrued on the financial statements of
such Person.

 

(r)          “Lien” or “Liens” means any mortgage, lien, pledge, charge,
security interest or other similar encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries.

 

(s)          “Material Adverse Effect” means any (i) adverse effect on the
issuance or validity of this Note or the transactions contemplated hereby or on
the ability of the Company to perform its obligations under this Note, or (ii)
material adverse effect on the condition (financial or otherwise), properties,
assets, liabilities, business or operations of the Company and its Subsidiaries
taken as a whole.

 

(t)          “Maturity Date” means the first anniversary of the Issuance Date.

 

(u)          “Note Purchase Agreement” means that certain Note Purchase and
Restructuring Agreement dated concurrently herewith by and between the Company
and Holder.

 

(v)          “Outstanding Note Obligations” means the outstanding Principal,
accrued and unpaid Interest and any other amounts outstanding under this Note as
of any point in time.

 

 

 

 

(w)          “Permitted Indebtedness” means (i) Indebtedness incurred by the
Company that is made expressly subordinate in right of payment to the
Indebtedness evidenced by this Note, as reflected in a written agreement
reasonably acceptable to the Holder and approved by the Holder in writing, and
which Indebtedness does not provide at any time for (A) the payment, prepayment,
repayment, repurchase or defeasance, directly or indirectly, of any principal or
premium, if any, thereon until ninety-one (91) days after the Maturity Date or
later and (B) total interest and fees at a rate in excess of six percent (6%)
per annum, (ii) Indebtedness secured by Permitted Liens, (iii) Indebtedness to
trade creditors or for professional services incurred in the ordinary course of
business, (iv) any Indebtedness owing under the Note, and (v) extensions,
refinancings and renewals of any items of Permitted Indebtedness described in
clauses (i) through (iv) above, provided that the principal amount is not
increased or the terms modified to impose more burdensome terms upon the Company
or its Subsidiary, as the case may be.

 

(x)          “Permitted Liens” means (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen's liens, mechanics' liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) Liens securing the Company's
obligations under the Note, (v) Liens (A) upon or in any equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, (vi) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (i) through (v) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced does not increase, (vii) leases or subleases and licenses and
sublicenses granted to others in the ordinary course of the Company's business,
not interfering in any material respect with the business of the Company and its
Subsidiaries taken as a whole, (viii) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of custom duties in
connection with the importation of goods, and (ix) Liens arising from judgments,
decrees or attachments in circumstances not constituting an Event of Default
under Section 3(a)(vi).

 

(y)          “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

 

(z)          “Principal” has the meaning given in the introductory paragraph of
this Note.

 

(aa)         “Register” has the meaning set forth in Section 17.

 

(bb)         “SEC” means the United States Securities and Exchange Commission.

 

(cc)         “Securities Act” means the Securities Act of 1933, as amended.

 

(dd)         “Subsidiary” means any corporation, association trust, limited
liability company, partnership, joint venture or other business association or
entity (i) at least 50% of the outstanding voting securities of which are at the
time owned or controlled directly or indirectly by the Company or (ii) with
respect to which the Company possesses, directly or indirectly, the power to
direct or cause the direction of the affairs or management of such Person.

 

 

 

 

(ee)         “Successor Entity” means the Person, which may be the Company,
formed by, resulting from or surviving any Fundamental Transaction or the Person
with which such Fundamental Transaction shall have been made.

 

17.         REGISTERED OBLIGATION. The Company shall establish and maintain a
record of ownership (the “Register”) in which it will register by book entry the
interest of the Holder and of each subsequent assignee in this Note, and in the
right to receive any payments of principal and interest or any other payments
hereunder, and any assignment of any such interest. Notwithstanding anything
herein to the contrary, this Note is intended to be treated as a registered
obligation for federal income tax purposes and the right, title, and interest of
the Holder and its assignees in and to payments under this Note shall be
transferable only upon notation of such transfer in the Register. This Section
shall be construed so that the Note is at all times maintained in “registered
form” within the meaning of Sections 163(1), 871(h)(2) and 881(c)(2) of the
Internal Revenue Code and any related regulations (or any successor provisions
of the Code or such regulations).

 

18.         PRIORITY. This Note shall be subordinate only to that certain
revolving promissory note issued by Moriah Education Management, LLC on or about
the Issuance Date, and shall be senior in priority to all other debt instruments
issued by the Company existing as of the Issuance Date and issued thereafter so
long as any amounts remain outstanding under this Note.

 

19.         SECURITY INTEREST. This Note shall be secured by any and all office
furniture owned by the Company as of the Issuance Date and acquired thereafter
so long as any amounts remain outstanding under this Note.

 

20.         RESTRUCTURING. So long as the Company continues to make timely
payments of interest pursuant to the terms of this Note, and is not otherwise in
default hereunder, on the one (1) year anniversary following the Issuance Date,
the Company and Holder shall fully extinguish and terminate all obligations
under this Note (“Extinguishment”) and the Company shall issue a new promissory
note to the Holder in the principal amount outstanding hereunder as of the date
of Extinguishment, at an original issue discount equal to ten percent (10%).

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed by its
officers thereunto duly authorized.

 

Dated: September 30, 2016     GREENWOOD HALL, INC.:         By:       John Hall,
Chief Executive Officer

 

Acknowledged and Agreed:       REDWOOD FUND, LP       By: Lady Face Capital, LLC
    its General Partner         By:       Ronald Levy, Chief Operating Officer  

 

 

 